Citation Nr: 0723319	
Decision Date: 07/30/07    Archive Date: 08/14/07	

DOCKET NO.  04-23 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by anemia as secondary to service-connected 
postoperative absence, left testicle, due to seminoma. 

2.  Entitlement to service connection for chronic fatigue 
syndrome secondary to service-connected postoperative 
abscess, left testicle, due seminoma. 

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease secondary to service-connected 
postoperative abscess, due to seminoma and hypogonadism. 

4.  Entitlement to an initial compensable disability 
evaluation for tension headaches, to include whether the 
assignment of a noncompensable disability rating was based on 
Clear and Unmistakable Error (CUE).

5.  Entitlement to an effective date earlier than April 25, 
2000, for the grant of service connection for nephrosclerosis 
with heart disease, to include hypertension.  

6.  Entitlement to an effective date earlier than April 25, 
2000, for the grant of service connection for a low back 
disability.     

(The matter of whether the denial of service connection for a 
renal condition as the result of exposure to radiation in the 
January 1994 Board decision and whether the denial of service 
connection for a back disability as the result of exposure to 
radiation in February 1981 and January 1994 Board decisions 
should be reversed and revised on the basis of CUE is the 
subject of a separate appellate decision.) 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1970 to 
February 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in Reno, 
Nevada, that denied entitlement to the benefits sought.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate the claims 
addressed in this decision.

2.  The competent medical evidence does not establish a link 
between any current disability manifested by anemia and the 
veteran's active service or to any service-connected 
disability.  

3.  Chronic fatigue syndrome is not shown by the evidence of 
record.

4.  Any current chronic obstructive pulmonary disease is not 
shown to be related to the veteran's active service or to any 
service-connected disability.  

5.  The medical evidence of record does not show the presence 
of prostrating attacks resulting from the veteran's service-
connected headaches.  

6.  Service connection for a back disorder was denied by the 
Board in February 1981 and January 1994; service connection 
for a renal disorder was denied by the Board in January 1994.

7.  The record does not establish that the veteran attempted 
to reopen his claims for service connection back and renal 
disorders prior to April 25, 2000.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
disability manifested by anemia, to include as secondary 
service-connected disability, are not met.  
38 U.S.C.A. §§ 1110, 5102-5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2006).  

2.  The criteria for entitlement to service connection for 
chronic fatigue syndrome, to include as secondary to service-
connected disability, are not met.  38 U.S.C.A. §§ 1110, 
5102-5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2006).  

3.  The criteria for entitlement to service connection for 
chronic obstructive pulmonary disease, to include as 
secondary to service-connected disability, are not met.  
38 U.S.C.A. §§ 1110, 5102-5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2006).  

4.  The criteria for a compensable disability rating for 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.3, 4.7, 4.124(a), 
Diagnostic Code 8100 (2006).  

5. An effective date earlier than April 25, 2000, for the 
grants of service connection for back and renal disorders, is 
not warranted.  38 U.S.C.A. §§ 5108, 5110,7104 (West 2002); 
38 C.F.R. § 3.400 (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2006)) imposes obligations on 
VA in terms of its duties to notify and assist claimants in 
the development of their claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, including 
any medical or lay evidence, that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of the information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must request that the claimant provide any evidence in 
his possession that pertains to the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Beverly v. Nicholson, 
19 Vet. App. 394 (2005) (outlining VCAA notice requirements).  

The VCAA applies to all five elements of a service connection 
claim.  As indicated by the United States Court of Appeals 
for Veterans Claims (Court) in Dingess v. Nicholson, 
20 Vet. App. 1 (2006), those five elements are:  (1) Veteran 
status; (2) the existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) the 
degree of disability; and (5) the effective date of the 
disability.  Upon receipt of an application for service 
connection, therefore, VA is required to review the 
information and the evidence relevant to the claims, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will help in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  

A review of the record shows the veteran was also provided 
with a communication dated in July 2002 with regard to what 
VA would do and what he could do to help VA develop his 
claims.  To comply with Dingess v. Nicholson, supra, in March 
2006 he was provided with a communication regarding the 
degree of disability and the effective date of the award of 
disability benefits with regard to the beginning dates of any 
payment to which he might be entitled.  

VA also has a duty to assist a veteran in obtaining evidence 
necessary to substantiate his claims.  38 U.S.C.A. § 5103A 
(the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim).  This duty includes assisting a veteran in obtaining 
records and providing medical examinations or obtaining 
medical opinions when such are necessary to make a decision 
on a claim.  38 U.S.C.A. § 5103A (setting forth Secretary's 
various duties to claimant).  

Although in this case an examination or an opinion was not 
obtained in connection with the claims for service 
connection, the Board finds that VA was not under an 
obligation to provide such examinations, as they are not 
shown to have been necessary to make a decision on the 
claims.  An examination or opinion is necessary to make a 
decision on a claim when the record (1) contains competent 
evidence that a claimant has a current disability or 
persistent or recurrent symptoms of the disability; 
(2) contains evidence that indicates that the disability or 
symptoms may be associated with the claimant's active 
service; and (3) does not contain sufficient evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103(a)(d).  Here, the 
evidence does not indicate that any disability manifested by 
anemia, chronic fatigue syndrome, and/or chronic obstructive 
pulmonary disease is or are associated with the veteran's 
active service under any theory.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003) (VA was not required to provide 
the veteran with a medical examination absent a showing by 
the veteran of a causal connection between the disability and 
service).  The veteran and his representative have not 
brought forth evidence, other than the veteran's own 
statements, suggestive of a causal connection between any 
current disability associated with anemia, chronic fatigue 
syndrome, and/or chronic obstructive pulmonary disease and 
his active service.  

The Board notes that the veteran had the opportunity to 
present testimony on his behalf at a hearing before a 
decision review officer at the Reno RO in June 2006.  A 
transcript of the hearing proceedings is of record and has 
been reviewed.

Based on the foregoing, the Board finds that all reasonable 
efforts have been made by VA to notify and assist the veteran 
in the development of his claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3159(b).  

The Board refers to the amendment to 38 C.F.R. § 3.310, which 
became effective October 10, 2006, and provides for the award 
of secondary service connection based on aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See 71 Fed. Reg. 52,744-52,747 (September 7, 
2006) (to be codified at 38 C.F.R. § 3.310(b)).  Although the 
RO did not consider this amendment, the veteran will not be 
prejudiced by the Board's consideration of this amendment in 
the first instance because it is codification of 
interpretation of existing law as announced by the United 
States Court of Appeals for Veterans Claims (Court) in 
Allen v. Brown, 7 Vet. App. 439 (1995).  


Legal Criteria

In general, service connection will be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in or aggravated by 
active military service.  38 C.F.R. § 3.303(d).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  Also, 
any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  See 71 Fed. Reg. 52,744-52,747 (September 7, 
2006) (to be codified at 38 C.F.R. § 3.310(b)); Libertine v. 
Brown, 9 Vet. App. 521 (1996); see also Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995), for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by a service-
connected disability.  See 71 Fed. Reg. 52,744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of a nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.  

The Court has held that for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; (3) medical evidence of a nexus between the 
claimed inservice disease or injury and a present disease or 
injury.  Coburn v. Nicholson, 19 Vet. App. 427. 431 (2006); 
accord Disabled American Veterans v. Secretary of Veterans 
Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005); Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004).  If the veteran 
fails to demonstrate any one element, denial of service 
connection will result.  Disabled American Veterans supra;  
Coburn, supra.  

A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discussion in detail the 
evidence submitted by the veteran or on his behalf.  
Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The veteran 
should not assume that the Board has ignored pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board provide reasons for rejecting 
evidence favorable to the veteran).  

Based on a longitudinal review of the entire evidence of 
record, the Board finds that the evidence is against the 
claims for service connection for a disability manifested by 
anemia, chronic fatigue syndrome, and chronic obstructive 
pulmonary disease on either a direct or secondary basis.  

The Board notes that as a lay person, the veteran himself 
does not qualify to opine on matters requiring medical 
knowledge such as the etiology of any current disability 
manifested by anemia, chronic fatigue syndrome, and/or 
chronic obstructive pulmonary disease.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a lay person is generally not 
capable of opining on matters requiring medical knowledge).  

With regard to the claim for service connection for a 
disability manifested by anemia, the record shows no 
complaints or findings indicative of the presence of anemia 
either during service or for years thereafter.  Also, there 
is no medical evidence that suggests a relationship between 
any current anemia and service.  Thus, there is no competent 
evidence that could support service connection for anemia on 
a direct basis.  

The veteran contends, in essence, that his anemia that is 
likely due to radiation treatment he received for seminoma.  
As to a secondary service connection claim, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  See Wallin v. West, 11 Vet. 
App. 509, 512 (1998).  

Service connection is in effect for a number of disabilities, 
with most being due to seminoma and hypogonadism.  A combined 
90 percent disability rating has been in effect since April 
2000.  The veteran has also been determined to be entitled to 
a total rating based on individual unemployability due to the 
severity of his service-connected disabilities from 
November 22, 2002.  He is also entitled to special monthly 
compensation on account of the anatomical loss of a creative 
organ from February 6, 1979.  

In reviewing the secondary service connection claim, while 
the Board notes the first two elements of the claim are 
satisfied, those being current disability and service-
connected disability, with regard to the third element, that 
is, nexus, there is no medical evidence of record that 
supports a relationship between the veteran's service-
connected disabilities and his anemia.  

With regard to the claim for service connection for chronic 
fatigue syndrome secondary to service-connected disability, 
the Board initially notes that there is no reference to 
chronic fatigue syndrome during the veteran's service.  Among 
the various disabilities for which service connection is in 
effect, one is hypothyroidism with fatigue associated with 
the postoperative absence, left testicle, due to seminoma and 
hypogonadism.  A 10 percent rating has been in effect since 
May 31, 2002.  Accordingly, fatigue has been recognized as a 
symptom of the service-connected hypothyroidism.  The record 
does not show that the veteran has been diagnosed with a 
separate distinct disability associated with fatigue.  The 
episodes of fatigue noted in the medical records have 
revealed it to be associated with the various service-
connected disabilities and not to any separate disorders such 
as chronic fatigue syndrome.  See 38 C.F.R. § 4.14 (according 
to the rule against "pyramiding," the evaluation of the same 
manifestation under various diagnoses is to be avoided); 
Esteban v, Brown, 6 Vet. App. 259 (1994).  There is no 
showing in the medical evidence of record of there being 
chronic fatigue syndrome essentially separate from the 
fatigue associated with the service-connected disabilities 
already in effect.  

With regard to the claim for service connection for chronic 
obstructive pulmonary disease, there is no indication of 
complaints or findings indicative of the presence of a 
respiratory disorder during service or for years thereafter.  
The veteran claims that he has respiratory disease secondary 
to his service-connected disabilities.  However, he has not 
submitted any medical opinion or other medical evidence 
indicating a causal relationship between any current chronic 
obstructive pulmonary disease and his active service or 
between the respiratory disease and any service-connected 
disorder.  Although it is not clear whether he even has 
chronic obstructive pulmonary disease at the present time, 
even if he does, there is no competent medical evidence of 
record indicating any kind of causal relationship between 
that disorder and his active service, to include any of his 
service-connected disabilities.  As noted above, it is well 
established that as a lay person, he is not competent to 
opine on medical matters such as diagnoses or etiology of any 
medical disorders, and his opinion that he has chronic 
obstructive pulmonary disease related to his service-
connected disorders is not entitled to any probative value.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Entitlement to a Compensable Disability Evaluation for 
Headaches

The evaluation of a service-connected disability is based on 
the average impairment of earning capacity, as determined by 
consideration of the current symptomatology in light of the 
appropriate rating criteria set forth in VA's Schedule for 
Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Consideration must also be given to the ability of the 
veteran to function under the ordinary conditions of daily 
life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.  

This appeal involves the veteran's dissatisfaction with the 
initial rating for his headaches.  By decision review officer 
decision in June 2005, service connection for tension 
headaches was granted.  A noncompensable evaluation was 
assigned, effective April 25, 2000.  The Court has held that 
at the time of an initial rating, separate ratings could be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  

The veteran's headaches are evaluated under the rating code 
for migraines.  Migraines that are completely prostrating 
with prolonged attacks productive of severe economic 
inadaptability are evaluated as 50 percent disabling.  
Characteristic prostrating attacks occurring on an average of 
once a month over the last several months are evaluated as 
30 percent disabling.  Characteristic prostrating attacks 
averaging 1 to 2 months over the last several months merit a 
10 percent evaluation.  Less frequent attacks are evaluated 
as zero percent disabling.  38 C.F.R. § 4.124(a), Code 8100.  

The treatment records since the establishment of service 
connection do not reflect the presence of prostrating 
attacks.  The Board has reviewed copies of treatment reports 
from private physicians describing the veteran's headache 
discomfort as myofascial in nature.  Treatment consisted of 
stretching and muscle relaxants.  One physician reported the 
veteran had been able to block the progression of his 
headache symptoms.  The other stated the veteran had to stop 
activities and lie down because of neck and low back pain, 
but gave no indication of the presence of prostrating-type 
headaches.  

With regard to the veteran's claim that the assignment of the 
noncompensable rating involved clear and unmistakable error 
(CUE), the Board notes that CUE is a very specific and rare 
kind of error.  It is a kind of error, of fact or law, that 
when called to the attention of later reviewers compels a 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  A disagreement with the way the RO evaluated the 
facts is not tantamount to CUE.  See Luallen v. Brown, 
8 Vet. App. 92 (1995).  A review of the record shows that the 
RO weighed the evidence, and the Board notes that is their 
job.  The RO made the determination that the headache 
disability was not disabling enough to warrant the assignment 
of a compensable disability evaluation.

The Board also notes that under the provisions of 
38 C.F.R. § 3.321(b), in exceptional cases an extraschedular 
evaluation can be provided in the interest of justice.  The 
governing norm in such a case is that the case presents such 
an unusual or exceptional disability picture with related 
factors such as marked interference with employment or 
frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
standards.  In this case, there has been no showing of 
significant impairment attributable to the veteran's 
headaches.  Accordingly, a compensable rating is not in order 
under any theory.  

Earlier Effective Date Claims

Generally, the effective date for the grant of service 
connection based on an original claim or a claim reopened 
after final adjudication, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore.  38 U.S.C.A. § 5110(a).  
The effective date of a reopened claim based on new and 
material evidence received after the final disallowance shall 
be the date of the new claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(2).  

Any communication from, or action by, a veteran indicating an 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim.  38 C.F.R. § 3.155(a).  
When determining the effective date of an award of 
compensation benefits, the Board is required to review all 
the communications in the file that could be interpreted to 
be a formal or informal claim for benefits.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

When a claim is disallowed by the Board, it may not 
thereafter be reopened and allowed, and no claim based upon 
the same factual basis shall be considered. When a claimant 
requests that a claim be reopened after an appellate decision 
and submits evidence in support thereof, a determination as 
to whether such evidence is new and material must be made 
and, if it is, whether it provides a new factual basis for 
allowing the claim. 38 U.S.C.A. § 7104(b); 38 C.F.R. § 
20.1105.

A review of the record reveals that by decision in February 
1981, the Board denied service connection for a chronic back 
disorder.  The record also reveals that a final rating 
decision in March 1982 denied service connection for renal 
disorder claimed as residual of radiation therapy in service.  
In a January 1994 decision, the Board again denied service 
connection for a back disorder and a renal disability, both 
claimed as related to radiation therapy exposure in service.  
Rating decision of April 1995 confirmed the denials of 
service connection for back and renal disorders. 

On April 25, 2000, the veteran submitted a request, in 
pertinent part, to reopen the claims for a back and renal 
disorder.  By rating action in September 2003, service 
connection was granted for lumbar spine and renal disorders, 
effective from April 25, 2000.  Thereafter, the veteran 
indicated his disagreement with the effective date assigned 
for the grant of service connection.  By rating action of 
November 2005, the RO concluded that there was no clear and 
unmistakable error found in the assignment of an effective 
date of April 25, 2000 for the grants of service connection.  

The veteran argues primarily that the effective date of the 
grant of service connection should be back to the dates of 
his initial claims were denied by the Board in 1981 and 1994.  
Decision of the Board are final and may not be considered on 
the same evidence.  Under 38 U.S.C.A. § 7111, the Board has 
been granted the authority to revise a prior decision of the 
Board on the grounds of CUE.  In a separate decision, the 
Board has not found that there was no CUE in the Board's 
prior 1981 and 1994 decisions.  Accordingly, there is no 
basis for a finding of an earlier effective date prior to the 
date of the veteran's filing of a claim to reopen in April 
2000.  


ORDER

Service connection for anemia, to include as secondary to 
service-connected postoperative absence, left testicle, due 
to seminoma, is denied.  

Service connection for chronic fatigue syndrome, to include 
as secondary to service-connected disability, is denied.

Service connection for chronic obstructive pulmonary disease, 
to include as secondary to service-connected disability, is 
denied.

A compensable disability evaluation for headaches is denied.

An effective date earlier than April 25, 2000, for the grant 
of service connection for nephrosclerosis with heart disease 
is denied.

An effective date earlier than April 25, 2000, for the grant 
of service connection for muscle atrophy and degenerative 
changes of the lumbar spine is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


